internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-143011-02 cc ita b6 director field operations natural_resources construction lmsb taxpayer's name taxpayer's address taxpayer's identification no fiscal_year involved date of conference legend taxpayer date year issues whether taxpayer’s change_of reporting income from the sale of certain products is a change in accounting_method requiring the commissioner’s consent or a change in underlying fact whether taxpayer’s present treatment of reporting income from the sale of certain products clearly reflects income for federal_income_tax purposes conclusions taxpayer’s change_of reporting income from the sale of certain products is a change in accounting_method requiring the commissioner’s consent and not a change in underlying fact taxpayer’s present treatment of reporting income from the sale of certain products does not clearly reflect income for federal_income_tax purposes facts taxpayer a publicly-held corporation provides telecommunications systems and related products and services to its customers taxpayer uses an overall accrual_method of accounting a majority of the sales agreements entered into by taxpayer for its systems and related products and services are completed within twelve months however some of the agreements entered into at the end of its taxable_year are not completed within that taxable_year generally taxpayer has three types of systems small systems that do not require customization complex systems that require significant customization and an extended period of time to complete and small systems that require limited customization and take typically a couple of months to complete this technical_advice_memorandum addresses the method of recognizing income only with respect to the third type of system ie small systems that require limited customization prior to date for small systems that require limited customization taxpayer recognized income as soon as it completed a material amount of its obligations eg after the testing and certifying by it of the system taxpayer asserts that this method of recognizing income was consistent with generally_accepted_accounting_principles gaap and noted that it was not raised as an issue in previous examinations by the internal_revenue_service effective date taxpayer for both financial reporting and federal_income_tax purposes changed its procedures for recognizing income with respect to small systems that require limited customization in accordance with securities_and_exchange_commission sec regulations for income_recognition by publicly traded companies specifically taxpayer adopted staff accounting bulletin no c f_r pt sec sab under sec sab income should not be recognized until it is realized or realizable and earned id citing recognition and measurement in financial statements of business enterprises statement of financial_accounting concepts no financial_accounting standards bd sec sab provides that income generally is realized or realizable and earned when all of the following criteria are met persuasive evidence of an arrangement exists delivery has occurred or services have been rendered the seller’s price to the buyer is fixed or determinable and collectibility is reasonably assured id accordingly taxpayer now recognizes income for small systems that require limited customization when there is persuasive evidence that an arrangement exits when the related hardware and software are delivered and any installation or post-delivery obligation has been fulfilled when the fee is fixed or determinable and when collection is reasonable assured in applying this standard taxpayer recognizes income upon formal acceptance from the customer ie the customer accepts the product and agrees that all post-delivery obligations have been fulfilled at that time often an acceptance form is completed by the customer taxpayer believes that formal acceptance from the customer provides a more objective point in which to recognize income however as a consequence of implementing sec sab the point at which taxpayer recognizes income for small systems that require limited customization has changed although the contractual terms used by taxpayer for its sales have not changed taxpayer represents that sec sab is in accord with gaap in materials submitted by taxpayer taxpayer indicated that at approximately the same time it adopted sec sab for financial reporting and federal_income_tax purposes the circumstances of its business changed these changes included a significant increase in sales of telecommunication systems as a result of the acquisition of a competitor in year the sales of more complex telecommunication systems a greater emphasis on customer-testing of systems and a higher degree of tuning the systems to meet customer satisfaction taxpayer also submitted a representative copy of its sales agreement and related documents for review and consideration the sales agreement submitted by taxpayer provides that delivery of a system will be made f o b taxpayer’s place of business and explicitly provides that title and risk of loss pass to the customer upon delivery to the carrier insurance is paid_by the customer it also provides that final payment is due upon the installation date of the system the sales agreement defines installation date as the time when taxpayer’s employees test and certify the functionality of the system or when the customer uses the system the sales agreement further provides that within days of such certification customer agrees to provide written notice if the system is non-conforming in such a case taxpayer ha sec_90 days to re-certify the functionality of the system if taxpayer cannot do so the customer may return the system and receive a refund of any amounts paid however if an order is cancelled at the customer’s request taxpayer is entitled to reasonable cancellation charges which shall not exceed the price of the items cancelled but which shall include expenses_incurred prior to the cancellation date including direct charges properly allowed indirect charges and a reasonable profit cancellation shall not affect customer’s obligation to pay for items shipped prior to the cancellation date in addition to a sales agreement taxpayer submitted copies of the certification form and a letter for customers whose systems are in the final stage of acceptance testing both documents request that the customer formally accept the system and that the project manager be alerted if there are issues that prevent acceptance of the system based on the foregoing facts the director contends that taxpayer changed its method_of_accounting under sec_446 of the internal_revenue_code when it changed from its former income_recognition method to its present standards for recognizing income in accordance with sec sab for small systems that require limited customization taxpayer contends however that there was no change in method_of_accounting and that any change in the treatment of income_recognition resulted from a change in underlying facts including the changes in the circumstances of its business as indicated above further taxpayer represents that it changed its method of recognizing income for book purposes to comply with sec sab which it contends is consistent with gaap and therefore changed its method for federal_income_tax purposes to conform to book purposes during the same period applicable law sec_446 sets forth the requirement respecting a change_of_accounting_method which is that except as otherwise expressly provided in chapter a taxpayer who changes the method_of_accounting on the basis of which it regularly computes its income in keeping its books shall before computing its taxable_income under the new method secure the consent of the secretary sec_1_446-1 of the income_tax regulations provides that except as otherwise provided in chapter of the code and the regulations thereunder a taxpayer who changes the method_of_accounting employed in keeping its books shall before computing its income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or is permitted under the code or the regulations thereunder sec_1_446-1 provides in part that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of an item in income or the taking of a deduction sec_1_446-1 provides in part that a change in the method_of_accounting does not include a change in treatment resulting from a change in underlying facts sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books sec_1_446-1 provides in part that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income a method_of_accounting which reflects the consistent application of generally_accepted_accounting_principles in a particular trade_or_business in accordance with accepted conditions or practices in that trade_or_business will ordinarily by regarded as clearly reflecting income provided all items of gross_income and expense are treated consistently from year to year sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive income and the amount of the income can be determined with reasonable accuracy the all-events test all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens earliest see 372_us_128 analysis whether taxpayer’s change_of reporting income from the sale of certain products is a change in accounting_method requiring the commissioner’s consent or a change in underlying fact it is well established that for federal_income_tax purposes a change in a method_of_accounting involves changing a reporting result by the application of a different rule to the same facts rather than the application of the same rule to different facts see eg 51_tc_500 nonacq on other grounds 1971_2_cb_4 aff’d 426_f2d_417 6th cir there the tax_court noted that a change_of accounting must be with respect to a ‘material item ’ fundamentally the item itself must be basically the same as an item previously accounted for with the present method_of_accounting differing from the prior treatment unless the transactions are basically the same the accounting treatment would not be a ‘change’ of accounting but only a ‘new’ accounting_method for a different transaction id pincite an example of a change in underlying facts is provided in the regulations and involves a change in accruing liability for vacation pay due to the adoption of a vested vacation pay plan see sec_1_446-1 ex there an accrual basis taxpayer deducted vacation pay in the year in which paid because it did not have a completely vested plan hence the liability for payment did not accrue until that year subsequently the taxpayer adopts a completely vested vacation pay plan that changes its year for accruing the deduction from the year in which payment is made to the year in which the liability to make the payment now arises the change for the year of deduction of the vacation pay plan is not a change in method_of_accounting but results instead because the underlying facts that is the type of vacation pay plan have changed id similarly in 47_tc_58 acq 1967_7_cb_2 the tax_court refused to consider the taxpayer’s change in billing policy and practice as a change in accounting_method the court found that although the change had consequences in the annual determination of income such consequences were not produced by the accounting system id pincite moreover the court noted that the kind of business policy change was no different from a decision to lower prices or halt production for a year and to hold that the taxpayer changed its method_of_accounting as a result of that would have the effect of denying a business the right to determine the terms of sale of its product without clearing the matter with the commissioner clearly an odious propagation of the tentacles of the government anemone id unlike the taxpayers in example of the regulation and decision inc supra in this case taxpayer changed the way it recognizes income from the sale of small systems that require limited customization as a result of employing a completely different and new accounting_income recognition rule ie sec sab to the same set of facts taxpayer even acknowledged in its submissions that the contractual terms used for the sale of the small systems prior to the application of sec sab are the same as the terms used for the sale of such systems after implementing sec sab in fact the only change was the method in which taxpayer recognizes income from the sale of small systems that require limited customization moreover the fact that taxpayer’s business picked up as a result of increased sales resulting from the acquisition of a competitor and greater focus on customer satisfaction also did not cause the shifting_of_income recognition the sale of telecommunication systems was basically the same after the acquisition as it was previously with the present method_of_accounting differing from the prior treatment the fact taxpayer sold more and focused on customer satisfaction is of no consequence in this case the application of the present accounting system ie sec sab affects the annual determination of income by causing a deferral of sales revenues therefore the change to sec sab for purposes of reporting such income constituted a change in method_of_accounting and not a change in underlying fact taxpayer also argues that because its present method_of_accounting accords with gaap it should be proper for federal_income_tax purposes courts have steadfastly held that gaap is not conclusive in this regard see 439_us_522 a method consistent with generally_accepted_accounting_principles does not necessarily clearly reflect income moreover taxpayer’s changing of its procedures for recognizing income with respect to small systems that require limited customization for financial reporting purposes does not excuse its failure to obtain the commissioner’s consent prior to changing its procedures for federal_income_tax purposes see sec_446 and the regulations thereunder whether taxpayer’s present treatment of reporting income from the sale of certain products clearly reflects income for federal_income_tax purposes the commissioner is vested with broad discretion in determining whether a particular method_of_accounting employed by a taxpayer clearly reflects the taxpayer’s income thor power tool co u s pincite whether a taxpayer’s method_of_accounting clearly reflects income is a question of fact to be determined on a case-by- case basis 104_tc_367 in general however a method_of_accounting clearly reflects income when it results in accurately reported taxable_income under a recognized method_of_accounting 98_tc_457 under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy sec_1_451-1 for accrual_method taxpayers it is the right to receive an amount and not the actual receipt that determines the inclusion of the amount in gross_income 292_us_182 in the case of a taxpayer selling goods the taxpayer's inventory is reduced and a claim for the purchase_price arises at the time the sale is made id pincite until a sale occurs the required performance has not occurred to fix a taxpayer's right to receive income under the first part of the all-events test of sec_1_451-1 therefore a taxpayer selling goods generally accrues income from the sale_of_goods at the time of the sale an accrual basis taxpayer must report income in the year the right to such income accrues despite the necessity for mathematical computations or ministerial acts the 107_tc_282 aff’d 161_f3d_1231 9th cir 286_us_290 the fact that a taxpayer cannot presently compel payment of the money is not controlling hansen v 360_us_446 in applying the all-events test courts have distinguished between conditions precedent which must occur before the right to income arises and conditions subsequent the occurrence of which will terminate an existing right to income but the presence of which does not preclude accrual of income 107_tc_282 the terms of a taxpayer’s sales agreement are relevant in determining when the all-events test is met rev_rul 1998_2_cb_198 see also decision inc t c pincite 90_tc_26 taxpayer’s sales agreements relating to sales of small systems that require limited customization provide that payment is due upon the installation date ie when taxpayer’s employees test and certify that the system meets the functionality requirements or when the customer uses the system under taxpayer’s former method_of_accounting for these sales income was recognized when these additional services ie test and certify were performed under taxpayer’s present method_of_accounting for these sales income is recognized when the customer formally accepts taxpayer’s system this technical_advice_memorandum addresses whether taxpayer’s present method clearly reflects income and this analysis is limited to this issue thus we assume that although the goods have been shipped and title and other indicia of ownership have passed additional substantial performance is required of taxpayer under the specific agreements in question under taxpayer’s sales agreement acceptance of a system is assumed when a designated number of days pass after taxpayer's testing and certifying of the system it is clear that taxpayer’s right to the income under sales agreements that require certification of functionality is fixed no later than the installation date as defined by the agreement when the system is tested and certified by taxpayer or used by the customer at this point the sale is complete taxpayer has performed its obligations under the agreement and the right to bill arises additionally the amount due can be determined with reasonable accuracy taxpayer asserts that formal acceptance of the system by the customer is a condition_precedent to the right to the income in support of this position taxpayer cites cases holding that customer acceptance was a condition_precedent to the accrual of income however the contracts of sale at issue in these cases support the courts’ conclusion in each of these cases see ringmaster inc v comm’r 21_tcm_1024 dismissed per curiam 319_f2d_860 8th cir webb press co ltd v comm’r 3_bta_247 acq 1927_1_cb_6 in ringmaster inc 24_tcm_1024 the taxpayer contracted for the sale of ring binders to the united_states the contract in question provided that all supplies shall be subject_to inspection and testing by the government prior to final acceptance the government also expressly reserved the right to terminate the contract the court held that these provisions operated to create a condition_precedent which prevented a completed sales transaction from arising until inspection and tests had been made in contrast taxpayer’s sales agreements pass title risk of loss and the benefits_and_burdens_of_ownership when the goods are shipped not when the customer accepts the goods and the customer’s right to terminate the agreement or reject the goods is limited in webb press 3_bta_247 the taxpayer contracted for the sale of a cotton press the contract for the sale of the cotton compress reserved the title in the taxpayer provided for substantial cash payments and made provision for payments by notes after a test and acceptance by the purchaser id pincite the court held that the income from the sale did not accrue until the cotton press was accepted by the purchaser however the terms of the contract in this case unlike the sales agreement under consideration presently reserved title in the seller until the purchaser accepted the machine the determination of when a sale occurs requires consideration of all the facts and circumstances of a particular situation 426_f2d_1391 9th cir 114_f2d_706 6th cir 68_tc_115 the courts have consistently held that the transfer of ownership is completed upon the passage of title or passage of the benefits_and_burdens_of_ownership whichever occurs first see 430_f2d_1019 6th cir taxpayer points out that an important factor to consider in determining whether a sale of property has occurred is whether under the applicable sales agreement the seller has an unqualified right to receive the contract_price 281_us_11 in north texas lumber co the supreme court held that a sale of timber land was not complete when the buyer notified the seller of its intent to exercise an option since an unqualified right to the contract_price had not vested in the seller again in this case title and the right of possession had not been tendered to the buyer thus the sale was not complete id pincite see also 90_tc_26 possession tendered but title and risk of loss remained with the seller when taxpayer’s employee has completed any required testing and certifying taxpayer has performed the last act necessary to earn the income under the sales agreement although the customer is entitled to test the system for days this is not a condition of the completion of the sale the sales agreement provides that the customer agrees to notify taxpayer if the system does not conform there is only a chance that additional services will be required if the system is found not to meet the agreed upon functionality requirements taxpayer ha sec_90 days to re-certify the system the sales agreement limits the customer’s right to cancel the agreement under the terms of the sales agreement the customer may only reject the system if taxpayer cannot certify the functionality of the system within days thus only taxpayer’s extended inability to cure a non-conforming system will result in the extinguishment of taxpayer’s right to receive the income even if the terms of the sales agreement made acceptance of the system a condition_precedent to the right to receive the income formal acceptance would generally not be required for the right to the income to attach see 227_f2d_724 9th cir contractor's right to income was in the year it delivered a house not in a later year when a properly certified invoice was submitted even though the contract specifically provided for payment upon the submission of a properly certified invoice revrul_98_39 accrual_method manufacturer's liability to pay a retailer for cooperative advertising services is incurred in the year the services are performed not when the required claim form is submitted the return of an acceptance form by the customer is merely a ministerial_act and is not required to establish taxpayer’s right to the income under the all-events test see also 286_us_290 taxpayer also raises the application of sec_1_451-5 the director and taxpayer agreed in a pre-submission conference that the application of sec_1_451-5 was not at issue and would not be addressed in this technical_advice_memorandum however this argument is merely a recasting of taxpayer’s argument that it’s obligations under the sales agreement are not performed and the sale is not complete until the customer formally accepts the system as discussed above this interpretation is not supported by the express terms of taxpayer’s sales agreement in a further attempt to bolster its contention that the sale is not complete until the customer accepts the system taxpayer submits that the intent of the parties is that the sale is only complete upon customer acceptance also it is taxpayer’s practice to invoice the final payment only after notification of the customer’s acceptance is received the sales agreement submitted is taxpayer’s standard sales agreement and we consider its terms to represent the legal rights and obligations of the parties see danielson v 378_f2d_771 3rd cir cert_denied 389_us_858 on remand 50_tc_782 a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake fraud duress etc in the absence of such proof taxpayer is held to the specific terms of its sales agreement it is not proper for taxpayer to recognize income from the sale of small systems that require limited customization when the customer formally accepts the system under the terms of the sales agreement submitted taxpayer’s right to the income is not dependent on formal acceptance by the customer pursuant to sec_1_451-1 the right to the income is fixed when the system is tested and certified by taxpayer or used by the customer taxpayer’s present method_of_accounting defers the inclusion of income that taxpayer has a fixed_right to receive and the amount of the income can be determined with reasonable accuracy therefore taxpayer’s present method of reporting sales income for small systems that require limited customization does not clearly reflect income caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
